Citation Nr: 1503684	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  09-08 923	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to an increased rating greater than 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to February 1990.

The PTSD and TDIU matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The appeal was subsequently transferred to the RO in St. Petersburg, Florida. The Veteran had a hearing before the Board in December 2013 where he testified as to the PTSD and TDIU matters and the transcript is of record.

The hearing loss issue stems from a September 2013 rating decision of the VA RO in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Hearing Loss

A September 2013 rating decision, in pertinent part, denied a claim for service connection for bilateral sensorineural hearing loss. The Veteran submitted his timely notice of disagreement (NOD) in October 2013.  Accordingly, the claim must be remanded to allow the RO to provide the Veteran with a statement of the case (SOC) on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

PTSD and TDIU

The Veteran claims his PTSD is 100 percent disabling and renders him completely unemployable.  

He indicates he currently receives Social Security Administration (SSA) disability benefits because of his mental health disability.  He further indicates he has not worked since May 1997.

While the claims folder includes a copy of a judgment from the SSA related to disability and supplemental income benefits, the claims folder does not contain any other records, to include medical records, associated with this or any other SSA application or award.  In light of the award and the Veteran's testimony, the Board finds these records are likely relevant to the appeal here and the RO/AMC must make efforts to obtain them.

The Veteran was last afforded a VA examination for this claim in March 2008, nearly seven years ago.  At that time, the examiner noted this was a complicated case because of various inconsistencies in the Veteran's reported history and symptoms.  At that time, the examiner noted a provisional diagnosis of PTSD, but also indicated the need to rule out "fictitious disorder" and "malingering."  The examiner noted an excerpt from SSA provided by the Veteran indicating he had some mental retardation with vertebrogenic disorder.  At that time, the examiner was unable to assign the Veteran a GAF score because no definitive diagnosis could be rendered.  The examiner did not render an opinion with regard to the Veteran's employability.

The Veteran testified before the Board that his condition has worsened since the 2008 VA examination, to include suicidal and homicidal ideation, hallucinations, delusions, impaired memory, complete social isolation, and other serious symptoms.

During the pendency of this appeal, the Veteran provided private treatment records and opinions from 2007 to 2010.  In June 2007, a private medical opinion indicates a diagnosis of PTSD with a GAF score of 35 for serious symptoms.  No other psychiatric diagnosis is noted in this opinion.  Similarly, the other private treatment notes from 2007 to 2010 only reflect a diagnosis of PTSD.

VA outpatient treatment records starting in 2012, on the other hand, note a historical diagnosis of PTSD, but on current testing, PTSD was ruled out.  Rather, the Veteran was diagnosed with a psychotic disorder with a GAF score of 50, for reported hallucinations, paranoia, and other similar symptoms.

Treatment records appear to have a gap.  Since the filing of the Veteran's increased rating claim in 2007, the claims folder contains private treatment records from 2007 to March 2010 and VA outpatient treatment records from January 2012 to April 2013.  There are no treatment records between March 2010 to January 2012 or since April 2013.  The Veteran testified before the Board that he is only currently receiving treatment from the VA, approximately twice a month.  The RO/AMC must make efforts to obtain any missing private and/or VA outpatient treatment between 2010 and 2012 and, in any case, obtain recent VA outpatient treatment records from April 2013 to the present.

In light of the missing SSA records, possible missing private and/or VA outpatient treatment records, and the medical ambiguity of the Veteran's current diagnosis and severity, a new VA examination is necessary.  The examiner must also comment on the Veteran's employability in light of his service-connected disabilities, which include PTSD and tinnitus. 

The issue of entitlement to TDIU is "inextricably intertwined" with the increased rating issue remanded herein.  Harris v. Derwinski, 1 Vet. App. 181 (1991).  The RO/AMC is directed to fully adjudicate the increased rating claim on appeal here before adjudicating the TDIU claim.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative a statement of the case as to the issue of entitlement to service connection for bilateral sensorineural hearing loss. The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board. See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2014). If a timely substantive appeal is not filed, the claim should not be certified to the Board. If a timely substantive appeal is filed, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

2. Contact the Social Security Administration (SSA) for the purpose of obtaining a copy of any decision and all evidence associated with any filed claim by the Veteran for SSA disability benefits.  All attempts to obtain these records must be documented in the claims file.

3.  The RO/AMC must ask the Veteran to identify any private and/or VA treatment received for his PTSD from 2010 to 2012 and since April 2013.  Attempts should be made to obtain any records identified and, regardless of the Veteran's response, the RO/AMC should also obtain VA outpatient treatment records from April 2013 to the present.  All efforts to obtain VA records should be fully documented.  

4.  After records are obtained to the extent available, schedule the Veteran for a VA psychiatric examination to reconcile his current psychiatric diagnosis or diagnoses and determine the current severity of his diagnosis or diagnoses, to include posttraumatic stress disorder (PTSD).

The claims folder must be reviewed by the examiner.  All necessary special studies or tests are to be accomplished.  

The examiner must clarify the Veteran's diagnosis.  If other psychiatric diagnoses are rendered aside from PTSD, the examiner must clarify the manifestations attributed solely to PTSD to the extent possible.  The examiner must clarify the current severity of the Veteran's PTSD disability in accordance with VA rating criteria.

The examiner must also elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to the functional effect of the Vetern's service-connected disabilities (which include PTSD, rated 50 percent disabling, and tinnitus, rated 10 percent disabling), alone or in combination, on his ability to secure and follow a substantially gainful occupation consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  

The examiner must provide a complete rationale for any opinion expressed.

5.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination(s), and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

6.  Thereafter, readjudicate the Veteran's PTSD and TDIU issues on appeal.  If the claims remain denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

